Hoffman, on a former day, moved for a habeas corpus, directed to the keeper of the Bridewell-prison, to bring up the prisoner, in order that he might be surrendered to *482the custody of the sheriff, by his bail. The habeas corpus having been granted, the prisoner ivas brought up; and the Court, on his being surrendered into the custody of the sheriff, who attended, ordered an eoconeretur to be en-tei'ed on the bail piece: and then directed the sheriff to the prisoner again into the custody of the keeper of the Bridwell prison, (a)

 Where the principal has been convicted and sentenced for a crime, the bail may have a habeas corpus for the principal in the state prison, and surrender him. Bigelow v. Johnson, 6 Mass. 218. See Parker v. Chandler, 8 Mass. 261.